Title: To Thomas Jefferson from Tobias Lear, 3 January 1791
From: Lear, Tobias
To: Jefferson, Thomas



United States Jany 3d. 1791

By the President’s command T. Lear has the honor to transmit to the Secretary of State to be lodged in his Office one exemplified Copy of an Act of the Legislature of the State of New Jersey for vesting in the United States of America the Jurisdiction of a Lot of Land at Sandy Hook in the County of Monmouth, and a letter which accompanied said Act from the Goverr. of the State of New Jersey to the President of the United States.—By the President’s Command—

Tobias Lear—s. p. u. s.

